Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Randolph Bowden, Appellant                            Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 11-F-
No. 06-12-00204-CR          v.                        923-202). Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
State of Texas, Appellee                              Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Randolph Bowden, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 21, 2012
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk